DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 	Claims 1 and 2 are amended and claims 19-24 are added.  Claims 1-11, 13, 15, and 18-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11, 13, 15, and 18-24 are objected to because of the following informalities:
Regarding claim 1, there is a phrase which begins with “while A=100” in line 12 of claim 1 which is no longer relevant to the claim and should be deleted.  Since A can no longer be 100 due to the current amendments, the attributes which are claimed for this specific scenario are no longer applicable to the claim.  Please delete this phrase from lines 12-16.
Regarding claims 2-11, 13, 15, and 18-24, these claims depend from an objected to claim, and since they include all the limitations thereof, are also under objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name RX-80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific compound of plasticizer and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and requires that the rubber matrix comprises a non-zero amount of EPM and a non-zero amount of EPDM.  However, claim 1 states that the “rubber matrix comprises…an EPM and an EPDM.”  Since both of these components must be included in claim 1, their amount will be non-zero.  Therefore, claim 2 fails to further limit the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Fischer (US 3,758,643) and Cogen (US 6,455,616).  The citations below for Fan et al. are taken from an English language machine translation included previously.
Regarding claims 1, 2, 7, and 8, Fan et al. teaches a composition comprising 100 parts by weight of a branched polyethylene, 30 to 100 parts of carbon black (filler), 2-10 parts by weight of a peroxide cross-linking agent, 1-10 parts of zinc oxide (metal oxide), 0.1 to 1 part of a lubricant (plasticizer) and 0.3 to 1 part of a promoter (assistant cross-linking agent) (Page 3).  The branched polyethylene has a degree of branching of 106-125 side chains/1000 carbons, a weight average molecular weight of 92,000 to 420,000, and a Mooney viscosity of 2.12 to 86.63 (Page 3).  
Fan et al. does not teach that the composition contains from more than 0 to 90 parts by weight of EPM and EPDM rubbers in addition to the branched polyethylene (making the polyethylene less than 100 parts by weight).  However, Fischer teaches a composition 
Fan et al. does not teach that the composition comprises from 20 to 170 parts of a plasticizer.  However, Cogen teaches a polyethylene composition comprising from 0.01 to 50% by weight based on the weight of the resin (same as parts by weight) of a plasticizer (Col. 5, lines 25-35).  Fan et al. and Cogen are analogous art because they are from the same field of endeavor, namely that of polyethylene based compositions useful for molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use from 0.01 to 50 parts by weight of plasticizer, as taught by Cogen, in the composition, as taught by Fan et al., and would have been motivated to do so in order to ensure that the composition has good processability for its intended uses.
Fan et al. does not teach that the branched polyethylene has a degree of branching of between 80 and 105 branches/1000 carbons.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no persuasive evidence on the record that a branched polyethylene having a branching degree of 105 branches/1000 carbons and a branched polyethylene having a branching degree of 106 branches/1000 carbons would behave differently as a rubber matrix in a rubber composition, everything else being equal.  Additionally, there is no evidence that the claimed range of 80-105 branches/1000 carbons is a critical range for the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a branching degree of 105 branches/1000 carbons as the rubber matrix in a rubber composition, as taught by Fan et al., and would have been motivated to do so 
Regarding claim 3, Fan et al. teaches that the peroxide cross-linking agent is 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane (Page 3).
Regarding claim 4, Fan et al. teaches that the promoter is iso-cyanuric acid triallyl ester (TAIC) (Page 3).
Regarding claim 5, the vulcanization accelerator is not a required component as it can be present in 0 parts by weight.
Regarding claim 6, Fan et al. teaches that the plasticizer/lubricant is stearic acid (Page 3).
Regarding claims 9 and 10, Fan et al. does not teach that the composition comprises 1-3 parts of a stabilizer and 1-10 parts of polyethylene glycol.  However, Cogen teaches that its composition comprises from 0.01 to 50 parts by weight of polyethylene glycol (Col. 5, lines 30-40) and from 0.05 to 5% by weight based on the weight of the composition of an antioxidant (stabilizer) that is 2,2,4-trimethyl-1,2-dihydroquinoline (Col. 6, lines 1-10).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 50 parts by weight of polyethylene glycol and from 0.05 to 5% by weight of an antioxidant, as taught by Cogen, to the composition, as taught by Fan et al., and would have been motivated to do so in order to stabilize the composition and to ensure proper processability of the composition.
Regarding claim 11, Fan et al. does not teach the polyethylene glycol.  As set forth above, Cogen does teach using polyethylene glycol, but Cogen does not teach using one with a molecular weight of 2000, 3400, or 4000.  However, the molecular weight of the polyethylene glycol has not been shown to be critical to the success of the composition as a whole and one of ordinary skill in the art could easily optimize the molecular weight of the polyethylene glycol depending on desired properties.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the molecular weight of the polyethylene glycol through routine experimentation, and would have been motivated to do so in order modify end properties of the composition.
Regarding claims 19-22, Fan et al. teaches that the branched polyethylene has a methyl content of 48.7 to 64.5 mol%, an ethyl content of 7.4 to 20.3 mol%, a propyl content of 1.8 to 6.7 mol%, and a butyl content of 2.8 to 5.6 mol% (Page 3).
Regarding claims 23 and 24, Fan et al. teaches an overlapping methyl, ethyl, propyl and butyl content as set forth above.  Fan et al. teaches that the branched polyethylene has a pentyl content of 2.1 to 3.7 mol%.  This range does not overlap the claimed range of 3.9 to 5.1 mol%.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no evidence on the record that a composition containing a branched polyethylene with a pentyl content of 3.7 mol% would possess substantially different properties than the very same composition only wherein the branched polyethylene has a pentyl content of 3.9 mol%.  Additionally, there is no evidence that this range is critical to the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a pentyl content of 3.9 mol% and would have been motivated to do so because one of ordinary skill in the art would have expected this polyethylene to have similar properties in a rubber composition as compared to the very same polyethylene but with a pentyl content of 3.7 mol%.

Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Fischer (US 3,758,643)  and Cogen (US 6,455,616) as applied to claim 1 above, and further in view of Bao et al. (CN 102585390).  The citations below for Fan et al. are taken from an English language machine translation included previously and the citations for Bao et al. are taken from the Derwent Abstract, included previously.
Fan et al., Fischer and Cogen teach the composition of claim 1 as set forth above.  Fan et al. does not teach that the composition is used as the rubber part of a sealing strip.  However, Bao et al. teaches a polyethylene composition comprising carbon black, a peroxide cross-linking agent and a plasticizer that is used as the rubber part of a sealing strip (Abstract).  Fan et al. and Bao et al. are analogous art because they are from the same field of endeavor, namely that of polyethylene compositions used as molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the .

Claims 1-11 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Fischer (US 3,758,643), Cogen (US 6,455,616), and Brookhart (US 5,866,663).  The citations below for Fan et al. are taken from an English language machine translation included previously.
Regarding claims 1, 2, 7, and 8, Fan et al. teaches a composition comprising 100 parts by weight of a branched polyethylene, 30 to 100 parts of carbon black (filler), 2-10 parts by weight of a peroxide cross-linking agent, 1-10 parts of zinc oxide (metal oxide), 0.1 to 1 part of a lubricant (plasticizer) and 0.3 to 1 part of a promoter (assistant cross-linking agent) (Page 3).  The branched polyethylene has a degree of branching of 106-125 side chains/1000 carbons, a weight average molecular weight of 92,000 to 420,000, and a Mooney viscosity of 2.12 to 86.63 (Page 3).  
Fan et al. does not teach that the composition contains from more than 0 to 90 parts by weight of EPM and EPDM rubbers in addition to the branched polyethylene (making the polyethylene less than 100 parts by weight).  However, Fischer teaches a composition comprising 10 to 90 parts by weight of polyethylene and 10 to 90 parts by weight of rubber such as EPM and EPDM (Col. 1, lines 44-50; Col. 2, lines 45-50; Col. 3, lines 1-5).  Both of these rubbers may be used with the polyethylene (Col. 8, lines 5-10).  Fan et al. and Fischer are analogous art because they are from the same field of endeavor, namely that of polyethylene compositions used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to include from 10 to 90 parts by weight of EPM and EPDM, as taught by Fischer, to the composition, as taught by Fan et al., and would have been motivated to do in order to produce a thermoplastic type material without a time-consuming vulcanization step (Col. 1, lines 35-60).  
Fan et al. does not teach that the composition comprises from 20 to 170 parts of a plasticizer.  However, Cogen teaches a polyethylene composition comprising from 0.01 to 50% by weight based on the weight of the resin (same as parts by weight) of a plasticizer (Col. 5, lines 25-35).  Fan et al. and Cogen are analogous art because they are from the same field of endeavor, 
Fan et al. does not teach that the branched polyethylene has a degree of branching of between 80 and 105 branches/1000 carbons.  However, Brookhart et al. teaches a branched polyolefin containing from about 80 to about 150 branches per 1000 methylene groups (Col. 1, lines 59-60).  The polyolefin can be an ethylene homopolymer (Col. 53, lines 40-60).  Fan et al. and Brookhart are analogous art because they are from the same field of endeavor, namely that of branched polyethylene compositions useful as molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branching amount of from about 80 to about 150 branches per 1000 methylene groups, as taught by Brookhart, in the polyethylene, as taught by Fan et al., and would have been motivated to do so because Brookhart teaches that this amount of branching is suitable for use when making molded articles from a branched polyethylene. 
Regarding claim 3, Fan et al. teaches that the peroxide cross-linking agent is 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane (Page 3).
Regarding claim 4, Fan et al. teaches that the promoter is iso-cyanuric acid triallyl ester (TAIC) (Page 3).
Regarding claim 5, the vulcanization accelerator is not a required component as it can be present in 0 parts by weight.
Regarding claim 6, Fan et al. teaches that the plasticizer/lubricant is stearic acid (Page 3).
Regarding claims 9 and 10, Fan et al. does not teach that the composition comprises 1-3 parts of a stabilizer and 1-10 parts of polyethylene glycol.  However, Cogen teaches that its composition comprises from 0.01 to 50 parts by weight of polyethylene glycol (Col. 5, lines 30-40) and from 0.05 to 5% by weight based on the weight of the composition of an antioxidant (stabilizer) that is 2,2,4-trimethyl-1,2-dihydroquinoline (Col. 6, lines 1-10).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 50 parts by weight of polyethylene glycol and from 0.05 to 5% by weight of an antioxidant, as taught by Cogen, to the composition, as taught by Fan et al., and would have been motivated to 
Regarding claim 11, Fan et al. does not teach the polyethylene glycol.  As set forth above, Cogen does teach using polyethylene glycol, but Cogen does not teach using one with a molecular weight of 2000, 3400, or 4000.  However, the molecular weight of the polyethylene glycol has not been shown to be critical to the success of the composition as a whole and one of ordinary skill in the art could easily optimize the molecular weight of the polyethylene glycol depending on desired properties.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the molecular weight of the polyethylene glycol through routine experimentation, and would have been motivated to do so in order modify end properties of the composition.
Regarding claims 19-22, Fan et al. teaches that the branched polyethylene has a methyl content of 48.7 to 64.5 mol%, an ethyl content of 7.4 to 20.3 mol%, a propyl content of 1.8 to 6.7 mol%, and a butyl content of 2.8 to 5.6 mol% (Page 3).
Regarding claims 23 and 24, Fan et al. teaches an overlapping methyl, ethyl, propyl and butyl content as set forth above.  Fan et al. teaches that the branched polyethylene has a pentyl content of 2.1 to 3.7 mol%.  This range does not overlap the claimed range of 3.9 to 5.1 mol%.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no evidence on the record that a composition containing a branched polyethylene with a pentyl content of 3.7 mol% would possess substantially different properties than the very same composition only wherein the branched polyethylene has a pentyl content of 3.9 mol%.  Additionally, there is no evidence that this range is critical to the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a pentyl content of 3.9 mol% and would have been motivated to do so because one of ordinary skill in the art would have expected this polyethylene to have similar properties in a rubber composition as compared to the very same polyethylene but with a pentyl content of 3.7 mol%.

s 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Fischer (US 3,758,643), Cogen (US 6,455,616), and Brookhart (US 5,866,663) as applied to claim 1 above, and further in view of Bao et al. (CN 102585390).  The citations below for Fan et al. are taken from an English language machine translation included previously and the citations for Bao et al. are taken from the Derwent Abstract, included previously.
Fan et al., Fischer, Cogen, and Brookhart teach the composition of claim 1 as set forth above.  Fan et al. does not teach that the composition is used as the rubber part of a sealing strip.  However, Bao et al. teaches a polyethylene composition comprising carbon black, a peroxide cross-linking agent and a plasticizer that is used as the rubber part of a sealing strip (Abstract).  Fan et al. and Bao et al. are analogous art because they are from the same field of endeavor, namely that of polyethylene compositions used as molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the composition, as taught by Fan et al., as the rubber component of a sealing strip, as taught by Bao et al., and would have been motivated to do so in order to have another end use for the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/477,414 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 6 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claims 2-5, claims 2-5 of the reference application teach the limitations of instant claims 2-5, respectively.
Regarding claims 6-8, claim 7 of the reference application teaches the limitations of instant claims 6-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-8, 13, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, and 30 of copending Application No. 16/477,523 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 7 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claims 4-8, claim 8 of the reference application teaches the limitations of instant claims 4-8.
Regarding claims 13, 15 and 18, claim 30 of the reference application teaches that limitations of instant claims 13, 15, and 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7 and 46-51 of copending Application No. 16/477,654 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 6 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claims 2-3, claims 2-3 of the reference application teach the limitations of instant claims 2-3, respectively.
Regarding claims 4-11, claims 6 and 7 of the reference application teach the limitations of instant claims 4-11.
Regarding claims 19-24, claims 46-51 of the reference application teach the limitations of instant claims 19-24, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7 of copending Application No. 16/477,747 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 7 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claims 3, 6, and 7, claim 4 of the reference application teaches the limitations of instant claims 3, 6, and 7.
Regarding claims 4, 5 and 8, claim 7 of the reference application teaches the limitations of instant claims 4, 5, and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7 of copending Application No. 16/477,525 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 5 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 5, claims 5 and 7 of the reference application teach the limitations of instant claim 5.
Regarding claims 4 and 6-8, claim 7 of the reference application teaches the limitations of instant claims 4 and 6-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/477,621 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1 and 3 of the reference application teach all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 8 of the reference application teaches all of the limitations of instant claim 3.
Regarding claim 4, claim 9 of the reference application teaches all of the limitations of instant claim 4.
Regarding claim 5, claims 4 and 7 of the reference application teach all of the limitations of instant claim 5.
Regarding claim 6, claim 10 of the reference application teaches all of the limitations of instant claim 6.
Regarding claim 9, claim 4 of the reference application teaches all of the limitations of instant claim 9.
Regarding claim 10, claim 5 of the reference application teaches all of the limitations of instant claim 10.
Regarding claim 11, claim 6 of the reference application teaches all of the limitations of instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/477,518 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 6 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 6, claim 5 of the reference application teaches the limitations of instant claim 6.
Regarding claim 7, claim 4 of the reference application teaches the limitations of instant claim 7.
Regarding claims 4, 5 and 8-11, claim 6 of the reference application teaches the limitations of instant claims 4, 5 and 8-11.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-7 of copending Application No. 16/477,777 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2 and 7, claims 1, 2 and 6 of the reference application teach and/or overlap all of the limitations of instant claims 1, 2 and 7.
Regarding claim 3, claim 5 of the reference application teaches the limitations of instant claim 3.
Regarding claims 5 and 9, claims 6 and 7 of the reference application teach the limitations of instant claims 5 and 9.
Regarding claims 4, 6, 8 and 10, claim 7 of the reference application teaches the limitations of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 34-39 and 42 of copending Application No. 16/477,524 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 5 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claim 2, claim 42 of the reference application teaches the limitations of instant claim 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 5, claims 5 and 6 of the reference application teach the limitations of instant claim 5.
Regarding claims 4, 6-8, and 10, claim 6 of the reference application teaches the limitations of instant claims 4, 6-8, and 10.
Regarding claim 9, claim 5 of the reference application teaches the limitations of instant claim 9.
Regarding claims 19-24, claims 34-39 of the reference application teach the limitations of instant claims 19-24, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/477,519 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1 and 5 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 6 of the reference application teaches the limitations of instant claim 3.
Regarding claims 6 and 7, claims 7 and 8 of the reference application teach the limitations of instant claims 6 and 7, respectively.
Regarding claims 4, 5, and 8-11, claim 5 of the reference application teaches the limitations of instant claims 4, 5, and 8-11.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.
Applicant argues the obviousness-type double patenting rejections by stating that none of the references disclose, teach or suggest all of the limitations of the amended claims.  This argument is found unpersuasive as the co-pending claims do teach overlapping subject matter and teach of the claimed limitations as set forth above.  Therefore, at this time, the obviousness-type double patenting rejections stand.

Applicant argues that a branched polyethylene having a branching degree of 105 is distinct from a branched polyethylene having a branching degree of 106.  This argument is found unpersuasive.  In the table on page 9 of the Declaration submitted on June 20, 2021, it appears that Supplementary Example 1 uses a polyethylene with a branching degree of 105 and it can be compared to Example 2 of CN 103980596 which should be the same composition except for using a polyethylene with a branching degree of 106.  The tensile strength and the elongation percentage are very similar to one another.  Other than stating that one tensile strength is higher than the other, there is no argument provided about how these tensile strengths are different and affect the resulting properties of the composition is such a way that the difference in 105 branches and 106 branches/1000 carbon atoms is not trivial.  The difference in elongation percentage is not even discussed.  Regarding the melting point argument presented on pages 3 and 4 of the declaration, it appears that as the branching degree increases, the melting point decreases.  Additionally, there is nothing stating that a vastly different melting point is determined between 105 and 106 branches.  Moreover, figure one discusses branched polyethylene and figure 2 discusses an ethylene propylene copolymer model.  These are not comparable.  Therefore, the rejection stating that one of ordinary skill in the art would expect a composition comprising a branched polyethylene homopolymer having a branching degree of 105 branches/1000 carbon atoms would have similar properties to the very same composition except for containing a branched polyethylene homopolymer having a branching degree of 106 branches/1000 carbon atoms stands.  There is currently no persuasive evidence to refute this position.  
Additionally, there is no evidence presented of unexpected results overall for the composition.  There are no good side by side comparisons where only one variable at a time is changed and there are no examples which show unexpected results to occur over the entire claimed range of what is claimed as a whole.  Applicant simply argues that the claimed rubber composition shows that it exhibits superior results.  These arguments are unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767